 Case 3:20-cv-01543-X-BK Document 17 Filed 03/16/21      Page 1 of 2 PageID 290



                  IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION

EDELMIRO G. SOLIS                      §
                                       §
            Plaintiff,                 §
                                       §
v.                                     §          No. 3:20-CV-1543-X
                                       §
US BANK NATIONAL ASSOCIATION, §
as Legal Trust Trustee for Truman 2016 §
SC6 Title Trust, et al.,               §
                                       §
            Defendants.                §

       ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
  RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

      The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. There were no objections. The District Court reviewed

the proposed findings, conclusions, and recommendation for plain error. Finding

none, the Court ACCEPTS the Findings, Conclusions, and Recommendation of the

United States Magistrate Judge.    The Court therefore GRANTS IN PART the

defendants’ Motion for Judgement on the Pleadings [Doc. No. 5].        The Court

DISMISSES WITH PREJUDICE the plaintiff’s claims related to the Texas

Property Code, the Real Estate Settlement Procedures Act, and violation of Texas

Executive Order GA-23. The Court DISMISSES WITHOUT PREJUDICE the

plaintiff’s negligent misrepresentation claim.    And the Court DISMISSES

WITHOUT PREJUDICE the plaintiff’s breach of contract claim. But to the extent

the breach of contract claim relies on HUD regulations not expressly incorporated

into the Deed of Trust, the Court DISMISSES WITH PREJUDICE that portion of

                                        1
 Case 3:20-cv-01543-X-BK Document 17 Filed 03/16/21         Page 2 of 2 PageID 291



the breach of contract claim.

      The plaintiff may file an amended complaint limited to his negligent

misrepresentation and breach of contract claims, except to the extent the latter claim

relies on HUD regulations not expressly incorporated into the Deed of Trust. If the

plaintiff wishes to file an amended complaint, he must do so within 28 days of the

entry of this order.



      IT IS SO ORDERED this 16th day of March 2021.




                                      BRANTLEY STARR
                                      UNITED STATES DISTRICT JUDGE




                                          2
